           Case 1:18-cr-00232-DAD-BAM Document 31 Filed 12/04/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00232-DAD-BAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   VANCE MYERS,                                        DATE: December 9, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for status conference on December 9, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18
21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
23 May 1, 2020.

24          Although the General Orders address the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:18-cr-00232-DAD-BAM Document 31 Filed 12/04/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
27
             2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00232-DAD-BAM Document 31 Filed 12/04/20 Page 3 of 4


 1 pretrial continuance must be “specifically limited in time”).

 2                                                STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 4 through defendant’s counsel of record, hereby stipulate as follows:

 5          1.      By previous order, this matter was set for status on December 9, 2020.

 6          2.      By this stipulation, defendant now moves to continue the status conference until March

 7 10, 2021, and to exclude time between December 9, 2020, and March 10, 2021, under Local Code T4.

 8          3.      The parties agree and stipulate, and request that the Court find the following:

 9                  a)     The government has represented that the discovery associated with this case

10          includes investigative reports and photographs. All of this discovery has been either produced

11          directly to counsel and/or made available for inspection and copying. Additionally, the parties

12          have actively engaged in plea negotiations.

13                  b)     Prior to the beginning of the COVID-19 pandemic, the parties were in active plea

14          negotiation discussions. In order to finalize plea negotiations, the parties anticipate needing the

15          opportunity to meet and confer in-person. As a result of current state-wide social distancing

16          policies resulting from the COVID-19 pandemic, the parties anticipate that more time will be

17          needed in order to facilitate such a meeting and to ultimately finalize plea negotiations in this

18          case.

19                  c)     Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in a trial within the

21          original date prescribed by the Speedy Trial Act.

22                  d)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23          et seq., within which trial must commence, the time period of December 9, 2020 to March 10,

24          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

25          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

26          of the Court’s finding that the ends of justice served by taking such action outweigh the best

27          interest of the public and the defendant in a speedy trial.

28          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00232-DAD-BAM Document 31 Filed 12/04/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4
     Dated: December 4, 2020                                MCGREGOR W. SCOTT
 5                                                          United States Attorney
 6
                                                            /s/ LAUREL J. MONTOYA
 7                                                          LAUREL J. MONTOYA
                                                            Assistant United States Attorney
 8

 9
     Dated: September 4, 2020                               /s/ REED GRANTHAM
10                                                          REED GRANTHAM
11                                                          Counsel for Defendant
                                                            VANCE MYERS.
12

13

14                                                  ORDER

15          IT IS SO ORDERED that the status conference is continued from December 9, 2020, to March

16 10, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

17 18 U.S.C.§ 3161(h)(7)(A), B(iv).

18

19 IT IS SO ORDERED.

20      Dated:    December 4, 2020                           /s/ Barbara   A. McAuliffe          _
21                                                    UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
